DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examination Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 23, 2020 was in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on November 23, 2020.  These drawings are acceptable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8, and 15 are rejected under 35 U.S.C. 102 (a)(1) and 35 U.S.C. 102 (a)(2) as being anticipated by Easwaran (US 2019/0025866 A1).

With regard to claim 1, Easwaran teaches an integrated circuit, comprising:
an output terminal (output of SRC1 – Fig. 4);
an analog output circuit (422 – Fig. 4) comprising an output (SRC1 – Fig. 4) coupled to the output terminal (output of SRC1 – Fig. 4);
a digital output circuit (404 – Fig. 4) comprising an output (426 – Fig. 4);
a protection circuit (406 – Fig. 4) comprising:
a protection transistor (MP1 – Fig. 4) comprising:
a first terminal (left terminal of MP1 – Fig. 4) coupled to the output (426 – Fig. 4) of the digital output circuit (404 – Fig. 4);
a second terminal (right terminal of MP1 – Fig. 4) coupled to the output terminal (output of SRC1 – Fig. 4) (electrically coupled); and
a control terminal (gate terminal of MP1 – Fig. 4); and
a comparator circuit (418 – Fig. 4) comprising:
a first input (GCN – Fig. 4) coupled to the output terminal (output of SRC1 – Fig. 4) (electrically coupled);
a second input (REF – Fig. 4) coupled to a reference voltage source (reference voltage); and
an output (output of 418 – Fig. 4) coupled to the control terminal (gate terminal of MP1 – Fig. 4) of the protection transistor (MP1 – Fig. 4).
With regard to claim 8, Easwaran teaches all the limitations of claim1, and further teaches the protection transistor (MP1 – Fig. 4) is a first protection transistor; and
the protection circuit (406 – Fig. 4) comprises:
a second protection transistor (MP2 – Fig. 4) comprising:
a first terminal (left terminal of MP2 – Fig. 4) coupled to the second terminal of the first protection transistor (right terminal of MP1 – Fig. 4);
a second terminal (right terminal of MP2 – Fig. 4) coupled to the output terminal (output of SRC1 – Fig. 4) (electrically coupled); and
a control terminal (gate terminal of MP2 – Fig. 4) coupled to the control terminal (gate terminal of MP1 – Fig. 4) of the first protection transistor (MP1 – Fig. 4).
With regard to claim 15, Easwaran teaches an output protection circuit (406 – Fig. 4), comprising:
an input (426 – Fig. 4);
an output (428 – Fig. 4);
a first transistor (MP1 – Fig. 4) comprising:
a first terminal (left terminal of MP1 – Fig. 4) coupled to the input (426 – Fig. 4) of the output protection circuit (406 – Fig. 4);
a second terminal (right terminal of MP1 – Fig. 4); and
a control terminal (gate terminal of MP1 – Fig. 4);
a second transistor (MP1 – Fig. 4) comprising:
a first terminal (left terminal of MP2 – Fig. 4) coupled to the second terminal of the first transistor (right terminal of MP1 – Fig. 4);
a second terminal (right terminal of MP2 – Fig. 4) coupled to the output (428 – Fig. 4) of the output protection circuit (406 – Fig. 4); and
a control terminal (gate terminal of MP2 – Fig. 4) coupled to the control terminal (gate terminal of MP1 – Fig. 4) of the first transistor (MP1 – Fig. 4); and
a comparator circuit (418 – Fig. 4) comprising:
a first input (GCN – Fig. 4) coupled to the output (428 – Fig. 4) of the output protection circuit (406 – Fig. 4);
a second input (REF – Fig. 4) coupled to a reference voltage source (reference voltage); and
an output (output of 418 – Fig. 4) coupled to the control terminal (gate terminal of MP1 – Fig. 4) of the first transistor (MP1 – Fig. 4).


Allowable Subject Matter

Claim(s) 2 – 7 and 16 – 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Claim(s) 9 – 14 are allowed.

With regard to claim 2, in combination with other limitations of the claim, the prior art fails to teach or fairly suggest “the comparator circuit comprises: a first transistor comprising: a first terminal coupled to the output terminal; a second terminal coupled an output of a voltage regulator circuit; and a third terminal.”
Claim(s) 3 - 7 are allowed by dependence on claim 1.
With regard to claim 9, Easwaran teaches an integrated circuit, comprising: an output terminal (output of SRC1 – Fig. 4); an analog output circuit (422 – Fig. 4) configured to drive the output terminal (output of SRC1 – Fig. 4); a digital output circuit (404 – Fig. 4) configured to drive the output terminal (output of SRC1 – Fig. 4); a protection circuit (406 – Fig. 4) coupled to the digital output circuit (404 – Fig. 4) and the output terminal (output of SRC1 – Fig. 4) (electrically coupled); wherein the protection circuit (406 – Fig. 4). However, in combination with other limitations of the claim, the prior art fails to teach or fairly suggest “compare a voltage at the output terminal to a voltage that powers the digital output circuit; and disconnect the digital output circuit from the output terminal based on the voltage at the output terminal being greater than the voltage that powers the digital output circuit.”
Claim(s) 10 - 14 are allowed by dependence on claim 9.
With regard to claim 16, in combination with other limitations of the claim, the prior art fails to teach or fairly suggest “the comparator circuit comprises: a third transistor comprising: a first terminal coupled to the output of the output protection circuit; a second terminal coupled an output of a voltage regulator circuit; and a third terminal.”
Claim(s) 17 – 19 are allowed by dependence on claim 16.
With regard to claim 20, in combination with other limitations of the claim, the cited prior art fails to teach “a voltage regulator comprising: a power transistor; a power output coupled to the power transistor, and configured to power a digital output circuit coupled to the output protection circuit; a replica transistor coupled to the power transistor; and a reference voltage output coupled to the replica transistor and the second input of the comparator circuit.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892.
Krishnamoorthy (US 7,755,432 B1) teaches an output protection circuit (300 – Fig. 3), comprising: an input (IN – Fig. 3, see figure below); an output (OUT – Fig. 3, see figure below); a first transistor (309 – Fig. 3) comprising: a first terminal (309T1 – Fig. 3, see figure below) coupled to the input (IN – Fig. 3, see figure below) of the output protection circuit (300 – Fig. 3); a second terminal (309T2 – Fig. 3, see figure below); and a control terminal (309G – Fig. 3, see figure below); a second transistor (310 – Fig. 3) comprising: a first terminal (310T1 – Fig. 3, see figure below) coupled to the second terminal (309T2 – Fig. 3, see figure below) of the first transistor (309 – Fig. 3); a second terminal (310T2 – Fig. 3, see figure below) coupled to the output (OUT – Fig. 3, see figure below) of the output protection circuit (300 – Fig. 3); and a control terminal (310G – Fig. 3, see figure below) coupled to the control terminal (309G – Fig. 3, see figure below) of the first transistor (309 – Fig. 3) (electrically coupled); and a comparator circuit (304 – Fig. 3) comprising: a first input (304 1stIN – Fig. 3, see figure below) coupled to the output (OUT – Fig. 3, see figure below) of the output protection circuit (300 -Fig. 3) (electrically coupled); a second input (304 2nd IN – Fig. 3, see figure below) coupled to a reference voltage source (col. 6, lines 31-33); and an output (304OUT – Fig. 3, see figure below) coupled to the control terminal (309G – Fig. 3, see figure below) of the first transistor (309 – Fig. 3).

    PNG
    media_image1.png
    784
    1061
    media_image1.png
    Greyscale

Krishnamoorthy (US 7,755,432 B1) – Annotated Fig. 3
He (US 10,608,431 B2) teaches an integrated circuit (IC) that is connectable to a vehicle systems interface or other communication interface; wherein the integrated circuit (1020 – Fig. 1B), comprising: an analog output circuit (1025 – Fig. 1B) comprising an output (implicit) (see Fig. 1B); a digital output circuit (1024, 1026 – Fig. 1B) comprising an output (implicit) (see Fig. 1B); a protection circuit (1030 – Fig. 1B) comprising: an overstress protection circuit (1030 – Fig. 1B) (col. 5, lines 32 - 47).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicolas Bellido whose telephone number is (571) 272 5034.  The examiner can normally be reached on M-F: 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272 2391.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786 9199 (IN USA OR CANADA) or (571) 272 1000.

/N.B./Examiner, Art Unit 2836
						/JARED FUREMAN/                                                                     Supervisory Patent Examiner, Art Unit 2836